Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 10/19/21.  Claims 1 – 7, 9 – 11, and 16 – 23 have been examined. 
Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) Claims 1 – 7, 9 – 11, and 16 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby 200800114744 in view of 10031836 Verseteeg et al. 

Regarding claims 1 and 16, Colby discloses a data creation apparatus, comprising: 
a storage part that stores one or more first rules as a template [0046, shows rules and analysis]; 
a data collection part that obtains signal data from a target communication environment [0046 – 0047 also see 0123 – 0127 for communication link]; a data analysis part that extracts a signal sequence that satisfies the first rule and [0080, see rule creation].
 Colby doesn’t expressly disclose the signal data, creates a first data pattern based on the extracted signal sequence by using the template, and determines a processing method for the signal data by using the first data pattern.
However, Verseteeg in an analogous art and similar configuration discloses in 10:17 – 45 discloses requesting patterns and:
“… creating interaction models based on extracted information, and using the created interaction models to communicate with the system under test in the production environment..”.
Therefore it would have been obvious to one of ordinary skill in the art before the filing of the invention to combine Colby and Verseteeg because it would have enable creating interactions models based on Patterns. 

Regarding claims 2 and 17, the data creation apparatus according to claim 1, comprising a template management part that obtains one or more of the first rules, and stores the obtained first rule(s) in the storage part as the template [0046 – 0050, see rules]. 

Regarding claim 3, the data creation apparatus according to claim 2, wherein the template management part obtains the first rule(s), based on a user operation [0048 – 0050, see rules and template]. 

Regarding claim 4, the data creation apparatus according to claim 2, wherein the template management part obtains a file describing the first rule(s), and stores the file in the storage part as the template [0124 – 0125, see rules and storage]. 

Regarding claim 5, the data creation apparatus according to claim 1, comprising a scenario creation part that creates a test scenario based on the processed data and the processing method [0046 – 0050]. 

Regarding claim 6, the data creation apparatus according to claim 1, wherein the data collection part obtains the signal data that includes a signal sequence related to a communication session and management information specifying communication content, from the target communication environment [0031, see sequence based data]. 

Regarding claim 7, the data creation apparatus according to claim 6, wherein the data analysis part discards the signal sequence that does not satisfy the first rule(s), from the signal data [0086 – 0087, see analysis and sequence]. 

Regarding claim 9, the data creation apparatus according to claim 8, wherein the storage part further stores a second rule(s) that differs from the first rule(s), the data analysis part applies the second rule(s) to the first data pattern and creates the second data pattern, and the data processing part uses the second data pattern to process the signal data [0048 – 0050]. 

Regarding claim 10, the data creation apparatus according to claim 8, wherein the data analysis part extracts the signal sequence that satisfies the first rule(s), from the signal data, extracts a third data pattern from the extracted signal sequence, and uses the third data pattern to create the first data pattern [0086, see extraction]. 

Regarding claim 11, the data creation apparatus according to claim 10, wherein the data analysis part creates the fourth data pattern related to type of communication session, based on the management information, and creates the first data pattern, based on the signal sequence that satisfies the first rule(s), the third data pattern and the fourth data pattern 
[0048 – 0050 and 0086]. 

Regarding claim 18, the data creation method according to claim 16, comprising: creating a test scenario based on the processed data and the processing method [0046 – 0050]. 

Regarding claim 19, the data creation method according to claim 16, comprising: obtaining the signal data that includes a signal sequence related to a communication session, and management information specifying communication content, from the target communication environment [0046 – 0050]. 

Regarding claim 20, a non-transient computer-readable storage medium storing a program that causes a computer controlling a data creation apparatus to execute processing, comprising: storing one or more first rules as a template; obtaining signal data from a target communication environment; determining a processing method for the signal data by using the template; and processing the signal data based on the processing method, to create processed data [0031 – 0040]. 

Regarding claim 21, the non-transient computer-readable storage medium storing the program according to claim 20, the processing comprising: obtaining one or more of the first rules, and storing the obtained first rule as the template [0086 – 0087]. 

Regarding claim 22, the non-transient computer-readable storage medium storing the program according to claim 20, the processing comprising: creating a test scenario based on the processed data and the processing method [0046 – 0050]. 

Regarding claim 23, the non-transient computer-readable storage medium storing the program according to claim 20, the processing comprising: obtaining the signal data that includes a signal sequence related to a communication session, and management information specifying communication content, from the target communication environment [0031]. 

Response to Arguments

5.	Applicant’s arguments with respect to claim(s) 1 – 7, 9 – 11, and 16 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence Information

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192